      Case 3:21-cv-00797-JPG Document 1 Filed 07/09/21 Page 1 of 5 Page ID #1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS
                                  EAST ST. LOUIS DIVISION


LAUREN O’CONNOR,                                    )
                                                    )
          Plaintiff,                                )    Case No.
                                                    )
vs.                                                 )
                                                    )    St. Clair County Circuit Court
XPRESS CARGO, INC. and                              )    Case No. 2021L0484
JOHN J. DANIELS,                                    )
                                                    )    JURY TRIAL DEMANDED
          Defendants.                               )

                                     NOTICE OF REMOVAL

          Defendant Xpress Cargo, Inc., pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this

Notice for the Removal of the above entitled action to the United States District Court for the

Southern District of Illinois, East St. Louis Division, and for grounds therefore respectfully

states:

A.        Venue is Proper in the United States District Court for the Southern District of
          Illinois, East St. Louis Division.

          1.      The above-entitled action, now pending in the St. Clair County, Illinois Circuit

Court, is a civil action at law brought by Plaintiff, above-named, against Defendants to recover

damages.

          2.      The incident alleged by Plaintiff has arisen within the jurisdiction or boundaries

of the United States District Court, Southern District of Illinois, East St. Louis Division.

          3.      Pursuant to 28 U.S.C. §1446(a), venue lies in the United States District Court for

the Southern District of Illinois, East St. Louis Division, because St. Clair County, Illinois is

within the Southern District of Illinois, East St. Louis Division.
     Case 3:21-cv-00797-JPG Document 1 Filed 07/09/21 Page 2 of 5 Page ID #2




B.      The Procedural Requirements for Removal are Satisfied.

        4.     The Complaint, which is attached hereto as part of Exhibit 1, was served upon

Defendant Xpress Cargo, Inc. on June 14, 2021 and, therefore, the time for filing this Notice of

Removal under 28 U.S.C. § 1446 has not yet expired.

        5.     Written notice of the filing of this Notice of Removal is being given to Plaintiff

and a copy of this Notice of Removal is being filed with the St. Clair County Clerk of Court

pursuant to 28 U.S.C. § 1446(d).

        6.     A copy of all known process, pleadings and orders from the state case are

attached collectively hereto as Exhibit 1 in accordance with 28 U.S.C. § 1446(a).

C.      There is Diversity Amongst the Parties.

        7.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a) and removal to this Court is proper pursuant to 28 U.S.C. §1441(b)(2), because none of

the Defendants are a citizen of this State, and there is complete diversity of citizenship between

all parties.

        8.     Plaintiff Lauren O’Connor was at the time of the commencement of this action,

and has been ever since, a citizen and resident of Illinois.

        9.     Defendant Xpress Cargo, Inc. is a corporation organized and existing under the

laws of the State of Indiana, with its principal place of business in Indianapolis, Indiana.

Therefore, Defendant Xpress Cargo, Inc. is a citizen and/or resident of the State of Indiana.

        10.    Defendant John J. Daniels was at the time of the commencement of this action,

and has been ever since, a citizen and resident of Arizona.




                                                  2
     Case 3:21-cv-00797-JPG Document 1 Filed 07/09/21 Page 3 of 5 Page ID #3




D.      The Amount in Controversy Exceeds $75,000.

        11.    The matter and amount in controversy in this action, exclusive of interest and

costs, exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00) as required by

28 U.S.C. § 1332(a).

        12.    “If removal of a civil action is sought on the basis of the jurisdiction conferred by

section 1332 (a), the sum demanded in good faith in the initial pleading shall be deemed to be the

amount in controversy, except that – (A) the notice of removal may assert the amount in

controversy if the initial pleading seeks – (ii) a money judgment, but the State practice either

does not permit demand for a specific sum or permits recovery of damages in excess of the

amount demanded.” 28 U.S.C. §1446(c)(2)(A)(ii).

        13.    In Illinois, a prayer for relief in an action for injury to the person shall not plead

ad damnum “except to the minimum extent necessary to comply with the circuit rules of

assignment where the claim is filed.” 735 ILCS 5/2-604.

        14.    Plaintiff alleges in her Complaint that she was caused to sustain injuries and

damages in excess of $50,000. See Exhibit 1.

        15.    “A removing party need not show that the plaintiff will prevail or collect more

than $75,000 if he does. The burden, rather, is to show what the plaintiff hopes to get out of the

litigation; if this exceeds the jurisdictional amount, then the case proceeds in federal court unless

a rule of law will keep the award under the threshold.” See e.g. Rising-Moore v. Red Roof Inns,

Inc., 435 F.3d 813, 816 (7th Cir. 2006).

        16.    Further, Plaintiff here alleges that she suffered injuries in an automobile accident

after being hit by a tractor-trailer at highway speed, causing personal injuries. Specifically,

Plaintiff has alleged that, as a result of the accident, she “suffered personal injuries on or about




                                                 3
     Case 3:21-cv-00797-JPG Document 1 Filed 07/09/21 Page 4 of 5 Page ID #4




her body, both internally and externally, some of which are permanent injuries, including but

not limited to, injuries to her head, brain, spine, arms and legs; that as a consequence thereof,

Plaintiff has suffered disability and a loss of normal life, and in addition thereto, Plaintiff has

become and will become obligated for reasonable medical expenses in endeavoring to be cured

of said injuries.” See Exhibit 1.

E.      Consent of Served Defendants

        17.    Defendant has no knowledge or notice that Defendant John J. Daniels has been

served with process in this case at the time of this Notice of Removal. See St. Clair County

Docket Sheet, attached hereto as Exhibit 2.

        18.    28 U.S.C. §1146(b)(2)(A) provides: “When a civil action is removed solely under

section 1441(a), all defendants who have been properly joined and served must join in or

consent to the removal of the action.” (emphasis added).

        19.    Because Defendant has no knowledge or information that Defendant John J.

Daniels has been served with process in this case, Defendant John J. Daniels need not consent to

this removal at this time.

        WHEREFORE, Defendant Xpress Cargo, Inc. prays that this Honorable Court enter an

Order causing said Cause No. 2021L0484 of the St. Clair County, Illinois Circuit Court to be

removed to this Court for further proceedings, and that this Court take jurisdiction herein, and

make further orders as may be just and proper.




                                                 4
   Case 3:21-cv-00797-JPG Document 1 Filed 07/09/21 Page 5 of 5 Page ID #5




                                            /s/ Kevin L. Fritz
                                           Kevin L. Fritz         #6295633
                                           Carolyn M. Kopsky      #6195037
                                           LASHLY & BAER, P.C.
                                           714 Locust Street
                                           St. Louis, MO 63101
                                           (314) 621-2939 (Telephone)
                                           (314) 621-6844 (FAX)
                                           klfritz@lashlybaer.com
                                           cmkopsky@lashlybaer.com

                                           Attorneys for Defendant Xpress Cargo, Inc.

                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was filed electronically with the Clerk of
Court on July 9, 2021, to be served by operation of the Court’s electronic filing system upon:
Scott D. Bjorseth, Rynearson Suess Schnurbusch & Champion, LLC, 107 Southpointe Drive,
Edwardsville, IL 62025, sbjorseth@rssclaw.com, Attorneys for Plaintiff.


                                                    /s/ Kevin L. Fritz




                                              5
